DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al US 2018/0300709 A1 (hence Singhai) in view of Balva US 2021/0142248 A1 (hence Balva).
In re claims 1, 9, and 17, Singhai discloses aggregating resource provider content and presenting that content via a client device to a client (Abstract) and teaches the following:
Analyzing a second set of data by the one or more processors to determine a supply of vehicles in a transportation system (Paragraph 0019); generating by the one or more processors, a transportation offer based on the predicted transportation demands of the passenger and the supply of vehicles (Paragraph 0019 and Fig.5); transmitting the transportation offer to the passenger and the transportation system (Paragraph 0020); upon receiving an acceptance of the odder by the passenger, creating a transportation arrangement between the passenger and the transportation system (Paragraph 0020)
However, Singhai discloses a user submits a request for a particular product that the user would like to obtain (Paragraph 0046) but doesn’t explicitly teach the following:
analyzing a first set of data by one or more processors to predict transportation demands of a passenger
 Nevertheless, Balva discloses selecting vehicles and optimizing routes for a combination of passenger transportation requests and cargo delivery requests (Abstract) and teaches the following:
analyzing a first set of data by one or more processors to predict transportation demands of a passenger (Paragraphs 0021 and 0049)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Singhai reference with the machine learning algorithm or artificial intelligence system can select the appropriate locations based on relevant information of a user, as taught by Balva, in order to provide a system that can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data (Balva, Paragraph 0021).
In re claims 2, 10, and 18, Balva teaches the following:
Wherein the first set f data includes at least one of a current location of the passenger, historic transportation data of the passenger, a future schedule of the passenger, a time zone associated with the current location of the passenger (Paragraphs 0021 and 0049)
In re claims 3, 11, and 19, Balva teaches the following:
Wherein the historic transportation data of the passenger includes data on past trips, each past trip including at least an origin location, an origin departure time, a destination location, and a destination arrival time (Paragraphs 0016, 0021, 0023, 0026, and 0049)
In re claims 4 and 12, Singhai teaches the following:
Wherein the second set of data includes information regarding current locations of a plurality of vehicles in the transportation system (Paragraph 0091 “availability of drivers”)
In re claims 5, 13, and 20, Balva teaches the following:
wherein the vehicles are automated driverless vehicles (Paragraph 0020)
In re claims 6 and 14, Singhai teaches the following:
wherein creating the transportation arrangement between the passenger and the transportation system requires acceptance of the offer by the passenger and by the transportation system (Paragraph 0093)
In re claims 8 and 16, Balva teaches the following:
wherein analyzing the first set of data and the second set of data is performed using an artificial intelligence system (Paragraphs 0021, 0026, 0047)
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahara US 2021/0142373 A1 discloses matching passengers having a merit in sharing a taxi including a candidate sharing a taxi and a calculated cost in the case of sharing with the candidate; displaying, by the processor, the candidate and the calculated cost that are acquired; and accepting, by the processor, selection of whether or not to share with the displayed candidate
Gao et al US 2021/0042668 A1 discloses Systems and methods for selecting, deploying, and controlling autonomous vehicles upon request.
Tomski et al US 2019/0236742 A1 discloses a method, system and machine-readable medium for marching drivers with passengers and for saving money on long-distance rides on the basis of a passenger's price offer, bidding and bargaining.
Gibson et al US 2019/0206009 A1 discloses systems that analyze sensory data from a client device to determine a user is traveling on a mass-transit vehicle and to dispatch a transportation vehicle for pickup of the user at a pickup location corresponding to a mass-transit station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669